Citation Nr: 1629271	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic kidney stone disability, diagnosed as nephrolithiasis (kidney stones).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from June 2001 to June 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016 the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, nephrolithiasis had its onset during service.


CONCLUSION OF LAW

Nephrolithiasis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and calculi of the kidneys becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran asserts that service connection is warranted for a chronic kidney stone disability because it began in service and has been recurrent ever since.  She contends that she was diagnosed with a kidney stone in July 2004 while deployed in Iraq.  She has reported that she was treated at Troop Medical Clinic in Baghdad, Camp Victory, where she was hospitalized until she passed the stone.  

The evidence shows that during the pendency of this appeal the Veteran has been diagnosed with nephrolithiasis (kidney stones), including in 2009 and 2010.  Additionally, at the February 2016 Board hearing the Veteran reported having a kidney stone that, according to her treating physician, would likely require surgery.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether the Veteran's nephrolithiasis is related to service

The Veteran's service personnel records show that she served in Iraq and Kuwait from January 2004 to December 2004.  The service treatment records do not contain records for treatment rendered during her period of deployment in 2004.  In a Health Questionnaire for Dental Treatment report the Veteran endorsed a change in her health in the preceding two years, specifically she reported kidney stones.  The date of the notation in the report is unclear; however, it was after 2002.  Her post deployment treatment records documented a past medical history of nephrolithiasis in February, March and April 2005.  In a May 2005 Report of Medical Assessment the examiner noted that the Veteran passed a renal stone in July 2004.  

In support of her claim, in 2011 the Veteran submitted multiple statements from service members who served with the Veteran in Iraq and who in essence attested to having knowledge of the Veteran's kidney stones during that time.  According to J.N.B. in 2004 the Veteran developed pain from kidney stones that resulted in several days of bed rest at the local medical clinic at Camp Victory, located in Baghdad, Iraq.  L.H. who identified herself as the Veteran's Squad Leader in 2004 recalled that Veteran suffered from kidney stones at that time.  Sergeant Major (retired) J.K.S. recalled adjusting guard rosters and work schedules to accommodate for the Veteran's kidney problems while she was stationed in Iraq in July 2004.  

The evidence reflects that the Veteran has since had other kidney stones.  On VA examination in August 2009, the Veteran reported recurrent urinary tract infections, renal colic and passing kidney stones, hematuria and persistent hiccups.  A CT of the abdomen/pelvis done in April 2009 showed eight kidney stones.  The examiner diagnosed nephrolithiasis.  

In April 2011 a VA clinician noted that the Veteran's renal stones had onset in 2004 while the Veteran was deployed in Iraq.  Reportedly she developed back pain and sought treatment.  X-rays taken at the time revealed a kidney stone, nephrolithiasis, diagnosed as calcium oxalate.  The clinician opined that historically the Veteran initially developed bouts of nephrolithiasis while on duty in Baghdad in 2004.  Since that time she experienced at least four bouts of renal stones, most recently in November 2010 the Veteran was hospitalized and underwent surgery to remove a right renal stone.  

The Board acknowledges that in May 2015 a VA examiner concluded, following a review of the claims file and an interview of the Veteran, that the Veteran did not have a diagnosis of nephrolithiasis (kidney stones) that was at least as likely as not incurred in or caused by service as noted in the 2005 service treatment records.  The examiner acknowledged a history of kidney stones and indicated that kidney stones were acute episodic events and there was no apparent current treatment for the condition.  Although the evidence showed that the Veteran was being treated for back pain and kidney stones were known to cause back and abdominal pain when moving, stationary kidney stones did not cause back pain.  Rather, the Veteran's back pain was likely due to an arthritic condition.  The examiner's opinion, however, appears to be based on the lack of a current disability because there was no documentation of kidney stones in recent treatment records  As such, the examiner failed to address the diagnosis and etiology of kidney stones during the pendency of this appeal, to include in the 2009 VA examination report and treatment records in 2009 and 2010, and its relation to nephrolithiasis documented in 2005.  The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Therefore the Board finds that the VA examination report lacks probative value.
The Board finds the Veteran's testimony credible as to the symptoms she experienced during and since service, and the fact that she was hospitalized while stationed in Iraq until she passed a kidney stone in July 2004.  Her statements are further corroborated by the post-deployment treatment records, including a May 2005 Report of Medical Assessment that documented a history of kidney stone in July 2004, as well as multiple witness statements from fellow service members who served with the Veteran in 2004, and VA treatment providers.  The lay and medical evidence suggests that the Veteran's nephrolithiasis had onset during active duty service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for nephrolithiasis (kidney stones) is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic kidney stone disability, diagnosed as nephrolithiasis (kidney stones) is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


